Name: Commission Regulation (EEC) No 841/86 of 21 March 1986 fixing the initial quotas for 1986 to be opened by Portugal in respect of certain products of the wine sector from third countries
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  Europe;  beverages and sugar
 Date Published: nan

 22. 3 . 86 Official Journal of the European Communities No L 77/ 15 COMMISSION REGULATION (EEC) No 841/86 of 21 March 1986 fixing the initial quotas for 1986 to be opened by Portugal in respect of certain products of the wine sector from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in the light of the statistics at present available, the initial quota should be based on the first of the two criteria described above : Having regard to the Treaty establishing the European Economic Community, Whereas the quota for the period from 1 March to 31 December 1986 must be equal to the initial quota less one-sixth ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concer ­ ning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to transition by stages ('), and in particular Article 3 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas, pursuant to Article 1 of Regulation (EEC) No 3797/85, Portugal may apply quantitative restrictions in the form of annual quotas in respect of certain products of the wine sector ; whereas the initial quota for 1986 must be fixed at either 0,1 % of average annual produc ­ tion in Portugal during the three years prior to accession for which statistics are available, or the average level of Portuguese imports during the three years prior to acces ­ sion for which statistics are available, where this quantity is greater ; The initial quotas to be opened by Portugal in respect of certain products of the wine sector from third countries for the period from 1 March to 31 December 1986 shall be as follows : CCT heading No Description Initial quota for 1986 (hi) 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C :  Wine put up other than in bottles with 'mushroom' stoppers held in place ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C : 7 100 C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II . Of an actual alcoholic strength by volume exceeding 1 3 % vol but not exceeding 1 5 % vol (  ) OJ No L 367, 31 . 12. 1985, p. 7 . No L 77/16 Official Journal of the European Communities 22. 3 . 86 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal ' of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1986 . For the Commission Frans ANDRIESSEN Vice-President